Title: From James Madison to Robert R. Livingston, 16 March 1802
From: Madison, James
To: Livingston, Robert R.


Sir,
Department of State, March 16th. 1802.
Your two favours of the 10, continued on the 12th Decr., and of the 31 of the same Month, have been duly received, as were the two of preceding dates written on your arrival at Nantz and L’Orient.

We are anxious to know the result of your communications with the French Government on the subject of restitutions, both as to the rules by which they are to be settled, and the prospect of their being satisfied. From the information of Mr Pichon, it seems that the nett proceeds only will be allowed where the property has been sold; which will operate against the United States in the proportion in which the claims of their citizens exceed those on the side of France. As the object of the stipulation is rather to restore what has been lost, than what has been gained, there appears to be good ground for contending that the gross and not the nett proceeds should be the measure of indemnification. Mr. Pichon gives us to understand also that the non-existence of the Insurgente at the date of the Treaty, will be no bar to the demand of her value. On a former occasion he had admitted the contrary, and his private opinion is no doubt still the same; but it is overruled by instructions from his government. It is still hoped that the claim will not finally be pressed. A copy of my answer to a late note of Mr Pichon, which I send you chiefly on account of the other subjects contained in it, will shew you what has been added to the former reasoning addressed to him on the case of the Insurgente.
The uncertainties supposed to attend a fulfilment of the Convention by the French Government, have excited a lively sensation in our Citizens having claims under it; and have produced applications both to the Legislature and the Executive, urging a retention of the monies due to French claimants, as an eventual fund for the justice stipulated to themselves. A proceeding of this kind, however, is liable under existing circumstances at least, to the strongest objections. It would be grounding a breach of faith, on the presumption only of a breach of faith on the other side, and would be considered as mingling insult with injury. It would furnish a motive and a pretext for disregarding a compact; the complete and favourable execution of which it is our interest to require and to excite by our example. And it ought the less to be wished by our citizens, as the sum to be paid by the United States, if distributed among them, would bear so small a proportion to their claims, that it could not, according to any just calculation, balance the danger to which these would be subjected by such a precaution. A different course therefore has been pursued. The requisitions of Mr Pichon have been answered by promises of good faith, and of payment as soon as legal provision for it shall be made. He will even be permitted to receive, under the instructions, from his government the sums due to individuals who do not themselves put in their claims. This is an arrangement not entirely agreeable, but it is pressed with much anxiety; and probably has relations to the armament at St Domingo which give it a critical value. A refusal of it therefore, would not only be taken unkindly, but might, by suspicion, be connected with an unfriendly policy charged on the preceding administration, towards the French interests in that Island.

For the state of things there I refer you to the letter of Mr. Lear in the News-papers herewith forwarded. No information of later date has been received from that quarter. I refer you to the news-papers also for the late proceedings of Congress, and the subjects at present before them.
Your suggestions with respect to Mr. Patterson did not come to hand till he had left the United States. When last heard of, he was at Gibraltar. A commission for him is herewith enclosed; but if he should be indifferent to a Consular appointment, or should be willing to accept one for the Seven Islands as you presume, the Commission need not be delivered, and the person acting as Consul at L’Orient may continue in his functions. The situation of this gentleman was unknown to the President, and it is left with you to arrange, as you may find best, the matter between him and your friend Mr Patterson; keeping in mind that the President does not wish the inclinations of the latter to be violated.
The subject of your letter to Mr. King of the 30th of Decr. is regarded by the President as not less delicate than you have supposed considering the particular views which Great Britain may mingle with ours and the danger that a confidential resort to her may be abused for the purpose of sowing jealousies in France and thereby thwart our object you and Mr. King will both be sensible that too much circumspection cannot be employed.
This letter might have been made fuller, but the short notice of the opportunity, required the abridgment. With sentiments of the truest respect & consideration I remain Dear Sir Your most Obedient servt
James Madison
 

   
   RC (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, except for JM’s complimentary close and signature. Docketed by Livingston as received 15 May. Italicized words are those encoded by JM’s clerk and decoded here by the editors. RC decoded interlinearly by Livingston. Enclosures not found.



   
   Livingston to JM, 12 and 22 Nov. and 10, 12, and 31 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:237–38, 265–66, 302–4, 309–10, 359–60).



   
   For Pichon’s opinions on the Insurgente case, see his letters to JM of 9 Dec. 1801 and 18 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:298, 476–77, 479 n. 2).



   
   JM no doubt enclosed a copy of his 15 Mar. 1802 letter to Pichon.



   
   Most of the text of Lear’s 12 Feb. letter to JM (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:462–64) appeared in the National Intelligencer on 10 Mar. 1802.



   
   For Livingston’s recommendation of William Patterson, see his letter to JM, 1 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:368, 369 n. 2). For his subsequent reflections on the post at Lorient and its then-current occupant, Aaron Vail, see Livingston to JM, 13 and 22 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:238 and n. 1, 265–66). Patterson’s nomination as commercial agent at Lorient had been confirmed by the Senate on 26 Jan. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:402, 405).



   
   In his 30 Dec. 1801 letter to Rufus King, Livingston described his inquiries at the French foreign ministry about the status of Louisiana and his conviction that the retrocession had taken place. He then asked King “in what light” these developments were seen in Great Britain. After remarking that “it will certainly, in its consequences, be extremely dangerous to her,” Livingston went on to give King some “hints” that “may be made use of with the British ministry, to induce them to throw all the obstacles in their power in the way of a final settlement of this business, if it is not already too late,” warning King of the “importance of not appearing yourself, or permitting me to appear much opposed to it, if you find the thing concluded” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:512). See also Livingston to JM, 31 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:359, 360 n. 2).


